Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 24, 2018

The Court of Appeals hereby passes the following order:

A19A0440. WILLIE JAMES MAYS v. THE STATE.

      In September 2010, Willie James Mays entered a negotiated guilty plea to
burglary and was sentenced 20 years with the first 5 years to serve in confinement.
We affirmed the trial court’s denial of Mays’s motion to withdraw his plea and
request for an out-of-time appeal in an unpublished opinion. See Mays v. State, Case
No. A12A0534 (decided May 18, 2012). In May 2018, the entirety of Mays’s
probation was revoked. In July 2018, Mays filed a pro se “Motion to Correct Void
Sentence,” in which he challenged the revocation of his probation. The trial court
denied his motion, and Mays filed this direct appeal. We, however, lack jurisdiction.
      Because the underlying subject matter of Mays’s appeal is the revocation of his
probation, he was required to file an application for discretionary appeal to obtain
review in this Court. See OCGA § 5-6-35 (a) (5); Jones v. State, 322 Ga. App. 269,
269 n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105, 105 (485 SE2d
214) (1997). His failure to do so deprives us of jurisdiction over this appeal.
Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                          10/24/2018
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                         , Clerk.